                                                                                                                               Rev. 12/01/19
                                                           LOCAL BANKRUPTCY FORM 3015-1

                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                                                      CHAPTER 13
Paul A. Moncrieffe
Roxanne Moncrieffe
                                                                            CASE NO. I                                     J
                                                                            0 ORIGINAL PLAN
                                                                                AMENDED PLAN (Indicate 1st, 2nd, 3rd, etc.)
                                                                            O Number of Motions to Avoid Liens
                                                                            0 Number of Motions to Value Collateral


                                                                    CHAPTER 13 PLAN

                                                                         NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is checked as
"Not Included" or if both boxes are checked or if neither box is checked, the provision will be ineffective if set out later in the plan.

 1The plan contains nonstandard provisions, set out in 9, which are not included 0 Included? Not Included
      in the standard plan as approved by the U.S. Bankruptcy Court for the Middle
  District of Pennsylvania.
 2The plan contains a limit on the amount of a secured claim, set out in 2.E,                  0 IncludedO Not Included
      which may result in a partial payment or no payment at all to the secured
   creditor.
 3The plan avoids a judicial lien or nonpossessory, nonpurchase-money security                 ? Included0 Not Included
      interest, set out hi 2.G.

                                                            YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must fde a timely written objection. This plan may
be confirmed and become binding on you without further notice or hearing unless a written objection is filed before the deadline
stated on the Notice issued in connection with the filing of the plan.



1.PLAN FUNDING AND LENGTH OF PLAN.

           A.         Plan Payments From Future Income


                       1. To date, the Debtor paid $ 0.00 (enter $0 if no payments have been made to the Trustee to date). Debtor shall
                       pay to the Trustee for the remaining term of the plan the following payments. If applicable, hi addition to monthly
                       plan payments, Debtor shall make conduit payments through the Trustee as set forth below. The total base plan is
                       $30,250.05, plus other payments and property stated in      IB below:


      Start                   End                                Plan              Estimated         Total                 Total
      mm/yy                 mm/yy                              Payment              Conduit         Monthly               Payment
                                                                                   Payment          Payment               Over Plan
                                                                                                                            Tier
                                                                          550.00           0.00            550.00                   30.250.00
 03/20                 09/24
                                                                            0.00           0.00              0.00                        0,00
 10/2^                 02/25




                                                                                                  Total Payments:                  $30,250.00

                       2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee that a different
                       payment is due, the Trustee shall notify the Debtor and any attorney for the Debtor, in writing, to adjust the conduit
                       payments and the plan funding. Debtor must pay all post-petition mortgage payments that come due before the
                       initiation of conduit mortgage payments.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.ci                                                            Best Case Bankruptcy



       Case 1:20-bk-00519-HWV                               Doc 5 Filed 02/11/20 Entered 02/11/20 15:51:49                      Desc
                                                            Main Document    Page 1 of 6
                                                                                                                             Rev. 12/01/19

                3.Debtor shall ensure that any wage attachments are adjusted when necessary to conform to the terms of the plan.

                4.CHECK ONE: E Debtor is at or under median income. If this line is checked, the rest of l.AAneed not be
                                  completed or reproduced.



       B.Additional Plan Funding From Liquidation of Assets/Other

                1.The Debtor estimates that the liquidation value of this estate is $0.00. (Liquidation value is calculated as the
                  value of all non-exempt assets after the deduction of valid liens and encumbrances and before the deduction of
                  Trustee fees and priority claims.)


                Check one ofthe following two lines.

                E No assets will be liquidated. If this tine is checked, the rest of 1.B.2 and complete    1.B.3 if applicable

                O Certain assets will be liquidated as follows:


                2.In addition to the above specified plan payments, Debtor shall dedicate to the plan proceeds in the estimated
                   amount of $from the sale of property known and designated as. All sales shall be completed by. If the
                   property does not sell by the date specified, then the disposition of the property shall be as follows:



                3.Other payments from any source(s) (describe specifically) shall be paid to the Trustee as follows:



       SECURED CLAIMS.

       A.Pre-Confirmation Distributions. Check one.

       ? None. If "None " is checked, the rest of 2. A need not be completed or reproduced.


       E Adequate protection and conduit payments in the following amounts will be paid by the Debtor to the Trustee: The
           Trustee will disburse these payments for which a proof of claim has been filed as soon as practicable after receipt of said
           payments from the Debtor.


                                                                                                 Last Four Digits            Estimated
                                   Name of Creditor
                                                                                                   of Account                Monthly
                                                                                                     Number                  Payment
                                                                                                                                 $204.00
Navy Federal Credit Union     Attn: Bankruptcy; PO Box 3000; Merrifield, VA 22119            8273

       1.The Trustee will not make a partial payment. If the Debtor makes a partial plan payment, or if it is not paid on tune and the
         Trustee is unable to pay timely a payment due on a claim in this section, the Debtor's cure of this default must include any
         applicable late charges.

       2.If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1 (b), the change in the conduit payment to the Trustee will
         not require modification of this plan.


       B.Mortgages (Including Claims Secured by Debtor's Principal Residence) and Other Direct Payments by
          Debtor. Check one.

       E None. If "None" is checked, the rest of 2.B need not be completed or reproduced.


   C.Arrears (Including^ but not limited to. claims secured by Debtor's principal residence^ Check one.
     E None. If "None " is checked, the rest of 2. C need not be completed or reproduced




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.comBest Case Bankruptcy

       Case 1:20-bk-00519-HWV                 Doc 5 Filed 02/11/20 Entered 02/11/20 15:51:49                             Desc
                                              Main Document    Page 2 of 6
                                                                                                                                    Rev. 12/01/19
      D.       Other secured claims (conduit payments and claims for which a 506 valuation is not applicable, etc.)
           [3 None. If "None" is checked, the rest of 2.D need not be completed or reproduced.


            E.         Secured claims for which a               506 valuation is applicable. Check one.

           Q None. If "None " is checked, the rest of 2.E need not be completed or reproduced.


           13 Claims listed in the subsection are debts secured by property not described in 2.D of this plan. These claims will be paid
                 in the plan according to modified terms, and Hens retained until the earlier of the payment of the underlying debt
                 determined under nonbankruptcy law or discharge under 1328 of the Code. The excess of the creditor's claim will be
                 treated as an unsecured claim. Any claim listed as "$0.00" or "NO VALUE" in the "Modified Principal Balance"
                 column below will be treated as an unsecured claim. The liens will be avoided or limited through the plan or Debtor will
                 file an adversary or other action (select method in last column). To the extent not already determined, the amount, extent
                 or validity of the allowed secured claim for each claim listed below will be determined by the court at the confirmation
                 hearing. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid, payments on the claim
                 shall cease.


                                                                                         Value of                                      Plan,
                                                                                         Collateral       Interest      Total       Adversary
        Name of Creditor                        Description of Collateral
                                                                                         (Modified         Rate        Payment       or Other
                                                                                         Principal)                                   Action
                                          2015 Toyota Sienna 34,816 miles
                                          Value is the average value of
                                          Kelley Blue Book ($17,066.00) and
 Navy Federal Credit Union                NADA ($18,850.00)                                 $17,958.00         5.25%   $20,396.56        Plan


           F.         Surrender of Collateral. Check one.

           [3 None. If "None " is checked, the rest of 2.F need not be completed or reproduced.


           G.         Lien Avoidance. Do not use for mortgages orfor statutory liens, such as tax liens. Check one.

           I3 None. If "None " is checked, the rest of 2. G need not be completed or reproduced.


            PRIORITY CLAIMS.

           A.Administrative Claims

                       1.Trustee's Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by the United States Trustee.


                       2.Attorney's fees. Complete only one of the following options:


                              a.In addition to the retainer of $already paid by the Debtor, the amount of $in the plan. This
                                       represents the unpaid balance of the presumptively reasonable fee specified in L.B.R. 2016-2(c); or

                              b.$see 9 below per hour, with the hourly rate to be adjusted in accordance with the terms of the written
                                       fee agreement between the Debtor and the attorney. Payment of such lodestar compensation shall
                                       require a separate fee application with the compensation approved by the Court pursuant to L.B.R.
                                       2016-2(b).



                       3. Other. Other administrative claims not included in           3.A.1 or 3.A.2 above.
                                 Check one of the following two lines.

           13 None. If "None" is checked, the rest of 3.A.3 need not be completed or reproduced.


           B. Priority Claims (including, certain Domestic Support Obligations)

           13 None. If "None " is checked, the rest of 3.B need not be completed or reproduced.


                                                                                3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 1:20-bk-00519-HWV                            Doc 5 Filed 02/11/20 Entered 02/11/20 15:51:49                        Desc
                                                              Main Document    Page 3 of 6
                                                                                                                                    Rev. 12/01/19

            C. Domestic Support Obligations assigned to or owed to a governmental unit under 11 U.S.C. 5Q7(a)(l)(B), Check
               one of the following two lines.

            [3 None. If "None" is checked; the rest of 3.Cneed not be completed or reproduced.


            UNSECURED CLAIMS

            A.Claims of Unsecured Nonpriority Creditors Specially Classified.
              Check one of the following two lines.

           13 None. If "None" is checked, the rest of 4.A need not be completed or reproduced.


            B.Remaining allowed unsecured claims will receive a pro-rata distribntJon of funds remaining after payment of
              other classes.


            EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following two lines.


           O None. If "None" is checked, the rest of 5 need not be completed or reproduced.


           |g The following contracts and leases are assumed (and arrears in the allowed claim to be cured in the plan) or rejected:


                                  Description of Contract or          Monthly      Interest        Estimated        Total Plan       Assume or
 Name of Other Party
                                                Lease                 Payment        Rate           Arrears         Payment           Reject
 Lakewood Hills
 Apartments                      Residential lease                         $0.00            0%             $0.00            $0.00       Assume


6.VESTING OF PROPERTY OF THE ESTATE.

            Property of the estate will vest in the Debtor upon

            Check the applicable line:

           ?plan confirmation.
           EH entry of discharge.
           [3     closing of case.



7.DISCHARGE: (Check one)

           3 The debtor will seek a discharge pursuant to 1328(a).
           ?The debtor is not eligible for a discharge because the debtor has previously received a discharge described in 1328(f).



8.ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, die Trustee will treat the claim as
allowed, subject to objection by the Debtor.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 1:20-bk-00519-HWV                            Doc 5 Filed 02/11/20 Entered 02/11/20 15:51:49                        Desc
                                                              Main Document    Page 4 of 6
                                                                                                                            Rev. 12/01/19
 Payments from the plan will be made by the Trustee in the following order:
 Level 1:
 Level 2:
 Level 3:
 Level 4:
 Level 5:
 Level 6:
 Level 7:
 Level 8:

 If the above Levels are filled in, the rest of 8 need not be completed or reproduced. If the above Levels are not filled-in, then the
 order of distribution of plan payments will be determined by the Trustee using the following as a guide:


• Level 1:Adequate protection payments.
•Level 2:Debtor's attorney's fees.
  Level 3:Domestic Support Obligations.
  Level 4:Priority claims, pro rata.
•LevelS:Secured claims, pro rata.
  Level 6: Specially classified unsecured claims.
  Level 7: Timely filed general unsecured claims.
  Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


 9.NONSTANDARD PLAN PROVISIONS

 Include the additional provisions below or on an attachment. Any nonstandard provision placed elsewhere in the plan is void.
 (NOT: The plan and any attachment must be filed as one document, not as a plan and exhibit.)


     ADDENDUM TO CHAPTER 13 PLAN

              1A. If one of the Debtors is not employed at the time of the filing of the Plan, but has the ability to work, Debtors
              will notify counsel when he (or she) returns to work, and any necessary adjustments to the Plan will be made at
               that time.

               2(C) & 2(D). Said amounts are estimated. Debtor will pay the amount as stated in the Proof of Claim unless an
               objection is filed to the claim, in which case debtor will pay the amount determined by the Court or as agreed to
               by the parties. Debtor waives the right to object to these claims after the Plan is confirmed.

               2(E). Amounts stated are estimated. If an objection is filed to a Proof of Claim, payment of the amount
               determined by the Court or as stipulated to by the parties.

               2F. The collateral being surrendered is being surrendered in full satisfaction of debt.

                3B. IRS, PA Department of Revenue and local tax claims - The priority and/or secured portion of a timely filed
               allowed Proof of Claim relating to tax claims referenced shall be paid in full through the Plan. If an objection is
               filed to any such claim, the amount of the unsecured priority and secured claim determined by the Court or
               through agreement of the parties shall be paid in full through the Plan.

                      Debtor may in the future provide for payment of post petition federal, state and/or local tax claims to the
               detriment of non priority unsecured claims.

                3A(2). Attorney fees. Debtor's counsel will bill attorney's time at $295.00 per hour associates time at $235.00 per
               hour and paralegal time at $135.00 per hour. Said hourly fees are subject to change upon reasonable notice to
               Debtorjs). Debtor's counsel will submit a Fee Application to the Court for approval of fees. Only those fees and
               costs approved by the Court shall be paid by the Trustee to counsel.

                       In addition to fees, Debtors will be responsible for expenses, including photo copying, travel (where
               applicable), postage, court costs, filing fees, and similar expenses which are incurred by counsel in the course of
               performing services to the Debtors.




  Software Copyright (c) l996-20!9BestCase,LLC-www.bestcase.comBest Case Bankruptcy



       Case 1:20-bk-00519-HWV                   Doc 5 Filed 02/11/20 Entered 02/11/20 15:51:49                               Desc
                                                Main Document    Page 5 of 6
                                                                                                                              ev. 12/01/19
Dated:
                                                                           Gary J. ImbJ^irfT  ^ '
                                                                           Attorney forB^^tor ^<• .



                                                                           Paul A/Moncrieffe>
                                                                           DebtQB


                                                                           Roxanrfe Moncrieffe
                                                                           Joint Debtor

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also certifies that this plan contains
no nonstandard provisions other than those set out in 9.




Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                           Best Case Bankruptcy



        Case 1:20-bk-00519-HWV                            Doc 5 Filed 02/11/20 Entered 02/11/20 15:51:49                      Desc
                                                          Main Document    Page 6 of 6
